MORTON, District Judge
(concurring).
I concur for the reason that the present case is covered by the decision of this court in Cafara ex rel. De Filippo v. Tillinghast, 31 F.(2d) 1009.
As an original question this construction of the statute seems to me erroneous, and the view of it taken in Hughes, Commissioner, v. Tropello (C. C. A.) 296 F. 306, which I followed—the Cafara Case not being called to my attention—and somewhat elaborated in Tillinghast v. Cresswell, 54 F.(2d) 459 (C. C. A., 1st Cir.), decided December 17, 1931, to be the correct one. There are possibilities of shocking cruelty, as the cases show, in a deportation statute having no period of limitation. There are the same humanitarian reasons for limitation of the right to deport as there are for limitation on prosecutions for crime. It seems to me that section 19 is a recognition of this fact and-is intended as a general statute of limitations on deportations. The only careful analysis of the-language of section 19 which has come to my attention is in McLeod v. Nagle, Commissioner, 48 F.(2d) 189 (C. C. A. 9), where much reliance is placed on the use of the semicolons between the different clauses; it is thought that they operate to cut off the limiting words, “At any time within five years,” with whieh the section begins from all but the first clause. Inasmuch, however, as the semicolons are interposed between the different subjects of the common verb and the verb itself, their use is so unorthodox as to furnish little guide in interpreting the section. They are really used like commas, and I do not think they separate the important words with which the section begins from the verb “shall * * * be taken into custody and deported,” with which the sentence concludes, nor from the intermediate clauses which do not contain their own limitation provisions, or which are not governed by the three-year limitation.